 



Exhibit 10.75
FIRST AMENDMENT TO
REAL ESTATE PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is entered into as of February 16, 2007 by and among Rogers Street,
LLC, a Delaware limited liability company and Lyme/Houston Development I, LP, a
Delaware limited partnership and Kendall Square LLC, a Delaware limited
liability company (collectively, the “Seller”) and BioMed Realty, L.P., a
Maryland limited partnership (the “Purchaser”), having an office at 17140
Bernardo Center Drive, Suite 222, San Diego, California 92128, with a facsimile
number of (858) 485-9843. The Seller has an office c/o Lyme Properties LLC, 101
Main Street, 18th floor, Cambridge, MA 02142 Attn: Robert L. Green, with a
facsimile number of (617) 225-2133. Any written consent or approval given by
Kendall Square LLC shall be deemed to have been given by Seller.
     The parties desire to make certain amendments to a certain Real Estate
Purchase and Sale Agreement entered into by them with an Effective Date of
January 29, 2007 (the “P&S”).
     Capitalized terms used but not otherwise defined herein shall have the
meanings given such terms in the P&S.
     In consideration of the mutual promises hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agree as follows:
     1. Section 1.1. Section 1.1 of the P&S is hereby amended by:
          (a) Deleting the definition of “Environmental Insurance Policies” in
its entirety and replacing it with the following:
          ““Environmental Insurance Policies” shall mean (i) the environmental
insurance policies listed on the attached Schedule 7.2(a) and (ii) Zurich
Steadfast Insurance Co. Environmental Response, Compensation & Liability
Insurance Policy No. PLC3677154-00.”
          (b) Inserting the following definition immediately after the
definition of “Microbia Documents”:
          ““Microbia Letter of Credit” shall mean that certain irrevocable
standby letter of credit, No. SVB02IS4087, dated January 10, 2002, issued by
Silicon Valley National Bank in favor of Rogers Street LLC, as beneficiary, as
amended and extended.”

 



--------------------------------------------------------------------------------



 



          (c) Deleting the definition of “Parcel E East Development Rights” in
its entirety and replacing it with the following:
          ““Parcel E East Development Rights” shall mean the right to develop
approximately 87,000 square feet (as defined in applicable Cambridge zoning
ordinances) of space in accordance with the Notice of Right of First Offer on
so-called Parcel E East (as such term is defined in the Special Permit).”
          (d) Deleting the definition of Principal Guaranty in its entirety and
replacing it with the following:
          ““Principal Guaranties” shall mean (i) that Guaranty of Payment, dated
November 5, 2003, given by Principal Life Insurance Company to Kendall Square
LLC and related to a certain Site Work Payment and (ii) that Guaranty of
Completion, dated November 5, 2003, given by Principal Life Insurance Company to
Kendall Square LLC and related to Parcel E-1H.”
          The P&S is hereby further amended by replacing the term “Principal
Guaranty” wherever it occurs in the P&S with the term “Principal Guaranties”.
          (e) Deleting the definition of “Title Company” in its entirety and
replacing it with the following:
          ““Title Company” shall mean the Boston, Massachusetts office of
Stewart Title Guaranty Company, having an address of 99 Summer Street, 2nd
Floor, Boston, Massachusetts 02110, Attention: Marie Franco, Esq.; except that,
only with respect to the Title Commitment that has been provided, and the Title
Policy that will be provided, for the Houston Real Property, “Title Company”
shall mean Commonwealth Land Title Insurance Company.”
     2. Section 2.2(a). Section 2.2(a) of the P&S is hereby deleted in its
entirety and replaced with the following:
          The purchase price for the Property shall be the sum of Four Hundred
Eighty Nine Million Dollars ($489,000,000), plus or minus the Reconciliation
Amount described below (the “Purchase Price”). Subject to the adjustments and
apportionments set forth in this Agreement, the Purchase Price shall be paid on
the Closing Date by wire transfer of immediately available federal funds to such
account(s) of Seller as Seller designates in writing to Purchaser. Seller and
Purchaser agree that the Purchase Price shall be allocated as follows:

         
(1)
  Rogers Street Real Property:   $348,000,000
(2)
  Houston Real Property   $9,000,000 and
(3)
  Kendall Square Real Property   $132,000,000.

          With respect to the allocation of the Purchase Price to the Kendall
Square Real Property, the sum of Twelve Million Three Hundred Fifty Thousand
Dollars ($12,350,000) has been allocated to the Parcel E East Development Rights
and the sum of Six Million Dollars

2



--------------------------------------------------------------------------------



 



($6,000,000) has been allocated to Parcel E-1H. The foregoing allocation is not
intended and shall not be construed to allow Seller to sell or Purchaser to buy
less than all of the Property.
          3. Section 6.1. Section 6.1 of the P&S is hereby amended by:
          (a) Deleting the first two sentences of Section 6.1(c) in their
entirety and replacing them with the following:
          “Purchaser shall have received estoppel certificates (each, a “Tenant
Estoppel Certificate”) from the following Tenants of the Rogers Street Real
Property: Schering Plough Research Institute, as tenant at 320 Bent Street,
Microbia, Inc., as tenant at 320 Bent Street, and Microbia, Inc., as tenant at
301 Binney Street, or shall have been provided with a Seller’s Estoppel
Certificate as permitted by the following sentence, in each case dated no
earlier than the Effective Date (the “Estoppel Requirement”). If Rogers Street,
LLC is unable to obtain an estoppel certificate from Microbia, Inc., as tenant
at 320 Bent Street or 301 Binney Street, in order to meet the Estoppel
Requirement, Rogers Street, LLC shall provide to the Purchaser a Seller’s
Estoppel Certificate with respect to either such Lease.”
          (b) Adding the following provisions to Section 6.1 as clauses (s),
(t) and (u) thereof, respectively:
          “(s) Seller shall deliver to Purchaser, with respect to Kendall Square
Corporation: (i) a resignation of the incumbent directors of the corporation
appointed by Seller with respect to its interests in the Kendall Square Real
Property, (ii) an appointment by Seller, as a member of the corporation, as
directors with respect to the interests in the Kendall Square Real Property
those individuals designated by Purchaser, (iii) a resignation of the existing
officers of the corporation, (iv) a certificate of the secretary of the
corporation with complete copies of the current articles of incorporation and
bylaws of the corporation, and (v) a certificate of good standing issued by the
Secretary of the Commonwealth of Massachusetts with respect to the corporation.
          (t) Seller shall have caused the words “Rogers Street LLC” in
paragraphs 2(A) and 2(B) of the Microbia Letter of Credit to be replaced by the
word “Beneficiary”.
          (u) If (i) any condition to closing favoring either Purchaser or
Seller is not satisfied on the Closing Date (as the same may be adjourned or
extended under any express right herein), (ii) such party does not waive such
condition and (iii) the failure of such condition does not result from the
breach of this Agreement by such party, then such party may terminate this
Agreement by delivery of written notice to the other party. Upon any such
termination, without further action of the parties, this Agreement shall become
null and void and no party shall have any further rights or obligations under
this Agreement, except the return of the Deposit to the Purchaser and the
Surviving Obligations.”
     4. Section 7.2(b). Section 7.2(b) of the P&S is hereby amended by adding
the following provision to Section 7.2(b) as clause (xi) thereof:

3



--------------------------------------------------------------------------------



 



          (xi) As of the Closing Date, no more than Twenty Five Thousand Dollars
($25,000) shall remain to be paid by Kendall Square LLC under that certain
construction contract dated as of March 8, 2006 between Kendall Square LLC and
James W. Flett Co., Inc.
     5. Section 8.2(j). Section 8.2(j) of the P&S is hereby amended by inserting
the words “including the Microbia Letter of Credit,” immediately following the
third comma in such section.
     6. Schedule 6.1(h)-2. The P&S is hereby amended by deleting
Schedule 6.1(h)-2 in its entirety and replacing it with Exhibit A attached
hereto.
     7. Schedule 6.1(h)-3. The P&S is hereby amended by deleting
Schedule 6.1(h)-3 in its entirety and replacing it with Exhibit B attached
hereto.
     8. Schedule 6.1(j). The P&S is hereby amended by deleting Schedule 6.1(j)
in its entirety and replacing it with Exhibit C attached hereto.
     9. Schedule 6.6. The P&S is hereby amended by deleting Schedule 6.6 in its
entirety and replacing it with Exhibit D attached hereto.
     10. Schedule 7.2(a). The P&S is hereby amended by deleting Schedule 7.2(a)
in its entirety and replacing it with Exhibit E attached hereto.
     11. Schedule 7.2(b)(iv)-6. The P&S is hereby amended by adding the permits
listed on Exhibit F attached hereto to the list of Permits for the Kendall
Square Real Property listed Schedule 7.2(b)(iv)-(6) attached to the P&S.
     12. Schedule 8.2(a)-1. The P&S is hereby amended by deleting
Schedule 8.2(a)-1 in its entirety and replacing it with Exhibit G attached
hereto.
     13. Schedule 8.2(a)-2. The P&S is hereby amended by deleting
Schedule 8.2(a)-2 in its entirety and replacing it with Exhibit H attached
hereto.
     14. Schedule 8.2(b). The P&S is hereby amended by deleting Schedule 8.2(b)
in its entirety and replacing it with Exhibit I attached hereto.
     15. Schedule 8.2(e). The P&S is hereby amended by deleting Schedule 8.2(e)
in its entirety and replacing it with Exhibit J attached hereto.
     16. Constellation. Seller shall use reasonable efforts, and Purchaser shall
cooperate and assist in such efforts, to obtain from Constellation Charitable
Foundation a certain $1,000,000 “Grantee Letter of Credit” referred to in
Section 1.6.2 of Exhibit B to that certain deed from Kendall Square LLC to
Constellation Charitable Foundation dated as of September 27, 2002 and recorded
in Middlesex South District Registry of Deeds in Book 36539, Page 513. In no
event

4



--------------------------------------------------------------------------------



 



shall the obtaining of such Grantee Letter of Credit be a condition of Closing
under the P&S, as the same has been amended hereby.
     17. Phase III Draft. Reference is made to that certain “DRAFT Addendum to
Phase III-Identification, Evaluation and Selection of Comprehensive Remedial
Action Alternatives, Off-Property Area, 364 Third Street, Cambridge,
Massachusetts, RTN 3-4570 dated February 2007” included among the Reports in
Schedule 7.2(b)(iv)-5 to the P&S (“Phase III Draft”). Until the Closing Seller
will cooperate with and assist Purchaser in pursuing applicable regulatory
approvals with respect to the matters referred to in the Phase III Draft and
will cooperate with and assist Purchaser with making appropriate claims under
applicable environmental insurance policies. Such cooperation and assistance
will include, without limitation, filing the Phase III Draft with applicable
regulatory authorities in such form as Purchaser authorizes in writing,
conducting applicable public meetings and reviews with respect thereto, filing
claims under applicable environmental insurance policies in such form as
Purchaser authorizes in writing, and making recommendations to Purchaser with
respect to all of the foregoing. No such filings shall be Updates under this
Agreement. Neither the obtaining of any regulatory approvals nor the recognition
of any environmental claims under environmental insurance policies shall be
conditions to Closing under the P&S.
     18. Study Period/Section 4.1. Upon the execution of this Amendment by
Purchaser, the Study Period shall be deemed expired, Purchaser shall be deemed
to have waived any right to give a Title Objection Notice or to make any
Purchaser Title Objections under Section 4.1 of the P&S, and the P&S (including,
without limitation, the Updates distributed to Purchaser on February 13, 2007),
as amended hereby, shall be ratified and confirmed.
[Remainder of Page Left Intentionally Blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this
Amendment as of the date first written above.

     
 
  SELLER:
 
   
 
  ROGERS STREET, LLC, a Delaware limited liability company
 
   
 
  By: The Lyme Timber Company, a New Hampshire limited partnership, its sole
Manager

     
 
  By: Woodland Management Associates LLC, a
        New Hampshire limited liability company,
        Its General Partner

     
 
  By: /s/ GEORGE LIGHTBODY
 
   
 
       Name: George Lightbody
 
       Its: CFO
 
       Date: 2/16 , 2007

     
 
  LYME/HOUSTON DEVELOPMENT I, LP, a
Delaware limited partnership

     
 
  By: Lyme/Houston I, LLC, a Delaware limited liability company, its General
Partner

     
 
  By: Lyme Properties LLC, a New Hampshire
      limited liability company, its Manager

     
 
  By: /s/ GEORGE LIGHTBODY
 
   
 
       Name: George Lightbody
 
       Its: CFO
 
       Date: 2/16 , 2007

     
 
  KENDALL SQUARE LLC

     
 
  By: Lyme Properties LLC, a New Hampshire
      limited liability company, its Manager

     
 
  By: /s/ GEORGE LIGHTBODY
 
   
 
       Name: George Lightbody
 
       Its: CFO
 
       Date: 2/16 , 2007

6



--------------------------------------------------------------------------------



 



     
 
  PURCHASER:
 
   
 
  BIOMED REALTY, L.P.
 
   
 
  By: /s/ ALAN D. GOLD
 
   
 
        Name: Alan D. Gold
 
        Title: CEO & President
 
        Date: 2-16 , 2007

     
 
  By: /s/ GARY A. KREITZER
 
   
 
        Name: Gary A. Kreitzer
 
        Title: Executive Vice President
 
        Date: 2-16 , 2007

7